DETAILED ACTION

The applicant’s amendment filed on February 22, 2022 has been entered.

Election/Restrictions
Claims 1-8 and 39 are allowable. The restriction requirement of groups, as set forth in the office action mailed on September 20,2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups and species are not withdrawn.  Claims 9-28 are cancelled because these claims require all the limitations of an allowable claim, (additionally, claim 9 has U.S.C. 112 lack of antecedent basis issue).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Referring to claims 9-28, cancel claims 9-28 (due to restriction requirement without traverse)


Allowed Subject Matter
Claims 1- 8 and 39 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on February 22, 2022, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1- 8 and 39, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone 
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847